DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are considered vague and indefinite for the following reasons:
(a)  Claim 3 is dependent upon itself.  The metes and bounds of the claim cannot be ascertained since the claim is dependent upon itself.  The claim cannot be further treated on the merits, at this time.  
(b) The dependent claims not specifically mentioned are rejected as being dependent upon a rejected base claim since they inherently contain the same deficiencies therein.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brooke et al. (U.S. 2005/0274073) in view of Fulford (U.S. 2015/041376) and Berglund et al. (U.S. 6,475,117).  
Regarding claim 1, Brooke et al. teaches a floating apparatus for supporting decorative elements (plants) in water, the floating apparatus comprising a hub 50a, 50b comprising an outer wall (outer perimeter shown in figure 3), and a plurality of interior walls (at lead lines 57, 60a, 62, 63 in figure 3) attached to the outer wall, the outer wall and the interior walls defining a plurality of pockets (at lead line 57 in figure 3), at least two spokes 32, a decorative element support bowl 69 configured to be attached to the hub (figure 1), and at least two spoke end fittings (ends of 40), wherein the pockets 57 are configured to receive the spoke end fittings (figure 1), each of the spoke end fittings has a first portion (that engages spokes 32; figure 2), and a second portion (at the upper end of 40) attached to the first portion, the second portion is configured to securely engage at least one of the interior walls at 57 of the hub when the spoke end fitting is positioned in one of the pockets.
Brooke et al. discloses the claimed invention except for the float and the spoke end fittings having a first portion with an opening to receive one of the spokes.  Fulford teaches that it is known to provide a plant assembly with floats (see element 3 in paragraph [0123)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Brooke et al. with the floats of Fulford, in order to prevent the apparatus from sinking below the water line. 
Berglund et al. teaches that it is known to provide a spoke assembly wherein the spokes have a first portion with an opening to receive one of the spokes (see figures 2A-2D).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified apparatus of Brooke et al. with the end fittings having a first portion with an opening to receive one of the spokes, as taught by Berglund et al., in order to allow the user to move and reassembly the end fittings in different locations to accommodate different shapes. 

Regarding claim 9, a bowl adapter at 60a comprises a sidewall (at lead line 60a in figure 3), a first lip at 63 attached to a first end of the sidewall, and a second lip (opposite side element 63) attached to a second end of the sidewall and the first lip is configured to securely engage the bowl 69.

Allowable Subject Matter
Claims 2, 7 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the hub and spokes.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI M ELOSHWAY/Examiner, Art Unit 3736